DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/182,909, filed 02/23/2021 is a continuation of 16/883,972, filed 05/26/2020, now U.S. Patent 10,928,958. 
16/883,972, filed 05/26/2020 is a continuation of 16/519,593, filed 07/23/2019, now U.S. Patent 10,664,105. 
16/519,593 is a continuation of 15/980,638, filed 05/15/2018, now U.S. Patent 10,359,888. 
15/980,638 is a continuation of 15/414,617, filed 01/24/2017, now U.S. Patent 9,971,458. 
15/414,617 is a continuation in part of 14/462,750, filed 08/19/2014, now U.S. Patent 9,550,124. 
14/462,750 is a continuation of 13/547,626, filed 07/12/2012, now U.S. Patent 8,808,089.  
13/547,626 is a continuation in part of 12/855,604, filed 08/12/2010, now abandoned. 
12/855,604 is a continuation in part of 12/651,947, filed 01/04/2010, now abandoned. 

The current claims as filed on 02/23/2021 appear to be supported by U.S. application number 12/855,604 filed on 08/12/2010.  Therefore, the effective filing date of the claimed invention is supported and given by the domestic benefit under 35 U.S.C. 120 of U.S. application number 12/855,604 filed 08/12/2010.
It is noted that U.S. applications 12/651,947 and 12/411,289 do not support the claimed invention. 
If Applicant disagrees with this assessment please annotate the pertinent claim set labeling where support may be found for an earlier effective filing date.   
Notice of Pre-AIA  or AIA  Status
Under current practice, the AIA  lays out two situations for when an application filed on or after March 16, 2013, is an AIA  (FITF) application. 
a.	• The first situation is that the application contains, or ever contained, a claim to an invention that has an effective filing date that is on or after 3/16/2013.
b.	• The second situation is that the application is ever a CON, DIV, or CIP of an earlier application that ever contained a claim having an effective filing date that is on or after 3/16/13.
If an application fits into either situation, then the application is an AIA  application and is subject to examination under the FITF provisions of the AIA . The subject matter from a case with a Pre-AIA  filing date must be carried through all intervening and subsequent applications. If there is a break in that common subject matter the application is then examined under AIA . Also, if there is at one claim that is entitled only 
Upon initial cursory review the present application is being examined under the pre-AIA  first to invent provisions, as per explanation supra under Domestic Benefit section. 
Foreign Priority
No claim to a foreign priority application.  
Two Information Disclosure Statements
The two information disclosure statements submitted on 02/23/2021 and 01/18/2022, respectively were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 15 is indefinite by lack of antecedent basis in reciting, “the virtual environmental space” because only an “environmental image” is previously defined.  For purpose of examination on the merits there is scanning of a three-dimensional space. 
Dependent claims 16-18 do not alleviate the indefiniteness from independent claim 15 and are rejected for incorporating the indefiniteness from the independent claim. 
Dependent claim 16 is unclear by reciting, “scanning mechanism is detects interaction by” and for purpose of examination on the merits is interpreted as, “scanning mechanism is further configured to detect interaction by.” 

Claim 19 is indefinite by lack of antecedent basis in reciting, “the plurality of virtual objects” because only “at least one virtual object” is previously defined.  For purpose of examination on the merits “at least one virtual object” is considered. 
Dependent claim 20 does not alleviate the indefiniteness from independent claim 19 and is rejected for incorporating the indefiniteness from the independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 and 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0132721 A1 to Glomski et al. (“Glomski”).
	Regarding independent claim 1, Glomski teaches a method (see title) for projecting an interactive environment image (i.e., display space 32 in-front of display 24), comprising: displaying an environment image (i.e., display space 32 in-front of display 24 that includes that objects 42) including at least one virtual object (i.e., display space 32 in-front of display 24 that includes that objects 42); and 
detecting user interaction with a three-dimensional space corresponding to the environment image (i.e., as per paragraphs 0013, 0038 and Figures 6-7 there is user objects 40 with virtual touches on an image 42), including:
scanning the three-dimensional space (i.e., number 22 is a three dimensional object position sensor as per paragraph 0027); and
detecting interaction between a manipulating element and a location in the three-dimensional space corresponding to a location of the at least one virtual object (i.e., as stated in paragraphs 0027, 0028, 0029, 0042, 0043, 0044 ,0046 and 0047 {along with entire specification} depicts detecting a user’s touch 40 with virtual image 42 in order to move and/or manipulate image).
Regarding claim 2, Glomski teaches wherein detecting the user interaction comprises detecting a physical movement or manipulation of a physical object within the three-dimensional space (i.e., as stated in paragraphs 0027, 0028, 0029, 0042, 0043, 0044,0046 and 0047 {along with entire specification} depicts detecting a user’s touch 40 with virtual image 42 in order to move and/or manipulate image. In this case the physical movement of a physical object is the user’s hand such that the user interaction 
Regarding claim 3, Glomski teaches wherein detecting the user interaction further includes: detecting extension of the manipulating element from a location outside of the three dimensional space into the three-dimensional space (i.e., as per Figure 7 there are two user’s objects 40 that appear to be simultaneously imaged using number 22. The hands appear to extend from number 32 into region 30 OR from number 28 into number 36 as per Figure 2. Therefore, the hands appear to reach from 28 that is part of the sensor field into 36 to touch 42.  As such, it appears that the hands are sensed moving into the 3D space).
Regarding claim 4, Glomski teaches detecting the user interaction comprises distinguishing between a plurality of elements simultaneously extending from locations outside of the three-dimensional space into the three-dimensional space (i.e., as per Figure 7 there are two user’s objects 40 that appear to be simultaneously imaged using number 22. The hands appear to extend from number 32 into region 30 OR from number 28 into number 36 as per Figure 2. Therefore, the hands appear to reach from 28 that is part of the sensor field into 36 to touch 42.  As such, it appears that the hands are sensed moving into the 3D space).
Regarding claim 5, Glomski teaches changing the environment image in response to interaction between the manipulating element and the three-dimensional space (i.e., as stated throughout specification number 42 changes because of being touched by user. See paragraph 0056).
Regarding claim 6, Glomski teaches wherein changing the visualized representation comprises affecting the at least one virtual object (i.e., as stated throughout specification number 42 changes because of being touched by user. See paragraph 0056).
Regarding claim 7, Glomski teaches wherein affecting the at least one virtual object comprises moving, manipulating, or changing the at least one virtual object (i.e., as stated throughout specification number 42 changes because of being touched by user. See paragraph 0056).
Regarding claim 8, Glomski teaches wherein changing the visualized representation comprises adding a new virtual object to the visualized representation (i.e., as stated throughout specification number 42 changes in response to touching and other number 42s may pop or disappear. See paragraph 0056).
Regarding claim 13, Glomski teaches wherein the environment image includes three dimensional information viewable by a user as a three-dimensional image (i.e., as stated throughout specification the viewer/user sees 3D images 42 in front of 24).
Regarding claim 14, Glomski teaches wherein projecting the environment image comprises projecting a plurality of discrete sub-images (i.e., as per Figure 6 there are three number 42s. Therefore these may be considered sub-images making up the entire environmental image).

Regarding independent claim 15, Glomski teaches a computing system (i.e., as per paragraph 0028 there is computer 26 that is controlling all components), comprising:

a scanning mechanism (i.e., number 22 is a three dimensional object position sensor as per paragraph 0027) that detects a user interaction with the environment image by: scanning a three-dimensional space corresponding to the virtual environment space (i.e., number 22 is a three dimensional object position sensor as per paragraph 0027); and
detecting interaction between a manipulating element and a location within the three-dimensional space that corresponds to a location of the at least one virtual object (i.e., as stated in paragraphs 0027, 0028, 0029, 0042, 0043, 0044, 0046 and 0047 {along with entire specification} depicts detecting a user’s touch 40 with virtual image 42 in order to move and/or manipulate image. In this case the physical movement of a physical object is the user’s hand).
Regarding claim 16, Glomski teaches wherein the scanning mechanism is detects interaction by: detecting extension of the manipulating element from a location outside of the three-dimensional space into the three-dimensional space (i.e., as stated in paragraphs 0027, 0028, 0029, 0042, 0043, 0044, 0046 and 0047 {along with entire specification} depicts detecting a user’s touch 40 with virtual image 42 in order to move and/or manipulate image. In this case the physical movement of a physical object is the user’s hand).
Regarding claim 17, Glomski teaches at least one processing element programmed to change the environment image in response to the user interaction with 
Regarding claim 18, Glomski teaches wherein the scanning mechanism comprises the at least one processing element and at least one camera (as per paragraph 0028 it appears that the sensor 22 determines positions and therefore contains a processor that is separate from 26).

Regarding independent claim 19, Glomski teaches a portable display system (see paragraph 0064, it may be portable), comprising:
at least one display that displays (as per paragraph 0030 there is a display that “projects”) an environment image representing at least one virtual object positioned in a virtual environment space (i.e., display space 32 in-front of display 24 that includes that objects 42); and 
a scanning mechanism (i.e., number 22 is a three dimensional object position sensor as per paragraph 0027) that scans a three-dimensional space 32 (“three-dimensional display space”; ¶. 0030) corresponding to the virtual environment space (i.e., i.e., display space 32 in-front of display 24 that includes that objects 42) to determine one or more locations of interactivity by: 
scanning the three-dimensional space that corresponds to the virtual environment space of the environment image (i.e., number 22 is a three dimensional object position sensor as per paragraph 0027); and
detecting interaction between a manipulating element and a location within the

Regarding claim 20, Glomski teaches wherein the scanning mechanism further: detects extension of the manipulating element into the three-dimensional space from a location outside of the three-dimensional space (i.e., as per Figure 7 there are two user’s objects 40 that appear to be simultaneously imaged using number 22. The hands appear to extend from number 32 into region 30 OR from number 28 into number 36 as per Figure 2. Therefore, the hands appear to reach from 28 that is part of the sensor field into 36 to touch 42.  As such, it appears that the hands are sensed moving into the 3D space).
B. Rejections based on primary reference Wilson.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2 and 9-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0205341 A1 to Wilson et al. (“Wilson”).
	Regarding independent claim 1, Wilson teaches a method for projecting an interactive environment image (i.e., as defined below), comprising: displaying an environment image (i.e., as per Figure 1 and paragraph 0027 there is a projected virtual space 118 that is a projector that is displaying) including at least one virtual object (i.e., as per Figure 1 and paragraph 0029 there is a projected spatial widget considered a virtual object on the surface in the physical space that is manipulated by user); and detecting user interaction (i.e., read paragraph 0029; there is detection using the depth sensing cameras 102 to detect user interaction with a virtual object) with a three-dimensional space corresponding to the environment image, including:
scanning the three-dimensional space (i.e., as per paragraphs 0023 and 0024, there are depth sensing imaging camera. Figures 1 and 2 illustrate that there are many cameras); and
detecting interaction between a manipulating element and a location in the three-dimensional space corresponding to a location of the at least one virtual object (i.e., as per paragraph 0029 and throughout specification there is detecting of user interaction with the virtual objects. Also refer to paragraphs 0034-0035).
Regarding claim 2, WiIson teaches wherein detecting the user interaction comprises detecting a physical movement or manipulation of a physical object within the three-dimensional space (i.e., given the invention of Wilson in an entirety it appears that real physical objects such as walls may be touched and this is sensed by the depth sensor cameras.  Refer to paragraphs 0034-0035).
Regarding claim 9, Wilson teaches wherein displaying the environment image includes displaying at least a portion of the environment image on a surface (i.e., as per Figure 3 there are surfaces that the projection is on that amounts to displaying. Further as per paragraphs 0016 and 0027 the surface may be the user himself or wall or table. Also refer to paragraphs 0034-0035).
Regarding claim 10, Wilson teaches wherein displaying the environment image includes displaying at least the portion of the environment image on a substantially flat surface (i.e., as per Figure 3 there are surfaces that the projection is on that amounts to displaying. Further as per paragraphs 0016 and 0027 the surface may be the user himself or wall or table. All these surface appear to be substantially flat).
Regarding claim 11, Wilson teaches wherein displaying the environment image comprises displaying a prepared image tailored to a topography of the surface to ensure that features of the environment image are proportionately displayed on the surface (i.e., as per paragraph 0027 and also Figure 3 with Figure 4; it appears that a prepared image is projected onto a premeasured/sensed location/space. See paragraphs 0046-0048…, such that the depth sensing video cameras are calibrated and prepare the specifications for the projected image and the projected environment).
Regarding claim 12, Wilson teaches wherein detecting user interaction includes detecting user interaction with a topography of the surface (i.e., as per throughout the specification the virtual image is transferred from table to wall while even using the user as a surface. Therefore it appears that the depth cameras are sensing the user interaction with the table and walls and virtual object in order to know where to place the object from transference from table to human and then to wall. Also it appears that real . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,928,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the U.S. Patent are narrower in scope and therefore teach the broader limitations of present application. See following chart with explanations: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
27 January 2022
/John P. Dulka/Primary Examiner, Art Unit 2895